DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 3, 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0145317 (hereafter Nakamura).
Regarding claim 1, Nakamura, as shown in figures 7A-7N, discloses a packaging substrate comprising:
a first surface (top side) and a second opposing surface (bottom side), the first surface including a mounting region configured to receive electronic components (32), and electrical contacts (26b-27a: part of 26b at contact hole 27a; region A) formed on the second opposing surface;
a saw street region (considering section B; also see cutting in figures 7H and 7M) surrounding the mounting region and the electrical contacts;  and 
a metal layer (reinforcing layer 26c on section B1) and a solder mask layer (considering the solder resist layer 27 on section B1) formed within the saw street region on the second opposing surface, the solder mask layer being formed over the metal layer.
Regarding claim 2, Nakamura discloses the packaging substrate of claim 1 wherein the metal layer and the solder mask layer formed within the saw street region on the second opposing surface surround the electrical contacts. 
	Regarding claim 3, Nakamura discloses the packaging substrate of claim 1 wherein the metal layer has a height the same as a height of an electrical contact formed on the second opposing surface. 
claim 4, Nakamura discloses the packaging substrate of claim 1 wherein an electrical contact (26b-27a in region A) formed on the second opposing surface includes an electrical contact solder mask layer (considering the solder resist layer 27 on portion of the contact region A) formed on at least a portion thereof, the electrical contact solder mask layer having a height the same as a height of the solder mask layer. 
	Regarding claim 5, Nakamura discloses the packaging substrate of claim 1 further comprising an electrical contact solder mask layer over at least a portion of an electrical contact formed on the second opposing surface (considering the solder resist layer 27 on portion of the contact section), a total height of the solder mask layer and the metal layer formed within the saw street region being the same as a total height of the electrical contact and the electrical contact solder mask layer. 
	Regarding claim 6, Nakamura discloses the packaging substrate of claim 1 wherein the solder mask layer and the metal layer have a width less than a width of the saw street region (section B1<section B).
	Regarding claim 11, Nakamura discloses the packaging substrate of claim 1 wherein the electronic components inherently can include a power amplifier (Nakamura does not specifically limit the type of the electronic components). 
 Regarding claims 15 and 17-18, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claims 1, 3 and 5 above.
	Regarding claim 16, Nakamura discloses the method of claim 15 wherein forming the metal layer and the solder mask layer within the saw street region on the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2015/0223319 (hereafter Muto) and further in view of US 2005/0023704 (hereafter Lin).
Regarding claim 7, Nakamura discloses the packaging substrate of claim 1, except wherein the electrical contacts include a ground pad having a ground pad solder mask layer formed thereon, the ground pad solder mask layer having a plurality of openings. 
	A ground pad having a solder mask layer formed thereon and the solder mask layer has a plurality of openings is old and well known in the art.  For example, Lin, as ground plane 108) having a solder mask formed thereon.  The solder mask has a plurality of openings (102a).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the electrical contacts include a ground pad having a ground pad solder mask layer formed thereon, the ground pad solder mask layer having a plurality of openings in order to provide a plurality of ground connection paths as is well known in the art and as evidenced by Lin.
Regarding claim 8, Nakamura in view of Lin discloses the packaging substrate of claim 7 wherein the ground pad solder mask layer has a grid pattern (see Lin, fig. 5B). 
	Regarding claim 9, Nakamura in view of Lin discloses the packaging substrate of claim 7, except wherein each of the plurality of openings has a width of no less than 0.4 millimeters.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have each of the plurality of openings has a width of no less than 0.4 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Nakamura in view of Lin discloses the packaging substrate of claim 7  wherein an electrical contact formed on the second opposing surface includes an electrical contact solder mask layer formed on at least a portion thereof (considering the solder resist layer 27 on portion of the contact section), the electrical contact and the electrical contact solder mask layer inherently having a total height the same as a total height of the ground pad solder mask layer and the ground pad. 
claims 19-20, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claims 7-8 above.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0292772 (hereafter Yorita) in view of Lin.
	Regarding claim 12, Yorita, as shown in figure 1, discloses an electronic module comprising:
a packaging substrate (1) including a first surface (top surface) and a second opposing surface (bottom surface), the first surface including a mounting region;  a plurality of electronic components (14-21) mounted on the mounting region;  and
a ground pad (12) formed on the second opposing surface of the packaging substrate.
Yorita does not disclose the ground pad including a solder mask layer formed thereon, the solder mask layer having a plurality of openings. 
 As already discussed in claim 7 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the ground pad including a solder mask layer formed thereon, the solder mask layer having a plurality of openings in order to provide a plurality of ground connection paths as is well known in the art and as evidenced by Lin.
	Regarding claim 13, Yorita in view of Lin discloses the electronic module of claim 12 wherein the solder mask layer includes a grid pattern (see Lin, fig. 5B). 
 	Regarding claim 14, Yorita in view of Lin discloses the electronic module of claim 12, except each of the plurality of openings has a width of no less than 0.4 millimeters. 


Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847